Cole, J.
The question as to the right of the District Court to render a pesonal judgment against defendant, with service out of the State and appearance hy attorney, as shown in the statement, was very ably discussed before us hy the appellant’s counsel. But the transcript fails to show any exception whatever to any instruction, order, judgment or proceeding in the case, and this point is made hy appellee’s counsel. In the absence of any exception, no question is presented for our decision. This has been frequently held hy this court.
Affirmed.